Exhibit TERMINATION OF TRANSITIONAL OPERATING AGREEMENT This Termination of Transitional Operating Agreement (this “Termination”) is made and entered into effective as of 11:59 PM Houston, Texas time July 31, 2009 (“Effective Date”), by and among CENAC TOWING CO., L.L.C. (successor by way of merger to Cenac Towing Co., Inc.), (hereinafter referred to as “Cenac Towing”); CENAC OFFSHORE, L.L.C., a Louisiana limited liability company (“Cenac Offshore”); CTCO BENEFITS SERVICES, L.L.C., a Louisiana limited liability company (“CTCO”) (collectively, the “Cenac Companies”); MR. ARLEN B.
